Exhibit 10.3
 
 
ACIEX THERAPEUTICS, INC.


AMENDMENT NO. 1
TO
SERIES A-2 PREFERRED STOCK PURCHASE AGREEMENT


 
This AMENDMENT NO. 1 TO SERIES A-2 PREFERRED STOCK PURCHASE AGREEMENT
(“Amendment”), dated as of September __, 2011, amends that certain Series A-2
Preferred Stock Purchase Agreement (the “Purchase Agreement”), dated as of
August 1, 2011, by and between Aciex Therapeutics, Inc. (the “Company”) and
Akorn, Inc. (the “Purchaser”).  Capitalized terms used and not defined herein
shall have the meanings set forth in the Purchase Agreement.
 
WHEREAS, the Purchase Agreement provides for the sale and issuance of shares of
Series A-2 Preferred Stock to the Purchaser; and
 
WHEREAS, the Company and the Purchaser wish to amend the Purchase Agreement to
provide for an additional sale and issuance of shares of Series A-2 Preferred
Stock to the Purchaser.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned Company and Purchaser hereby agree as
follows:
 
1.           Sale and Issuance of Series A-2 Preferred Stock. Section 1.1 be and
hereby is deleted in its entirety and the following is inserted in lieu thereof:
 
“(a)           Subject to the terms and conditions of this Agreement, the
Purchaser agrees to purchase at the Closing (as defined below) and the Company
agrees to sell and issue to the Purchaser at the Closing 2,962,963 shares of
Series A-2 Preferred Stock (such shares of Series A-2 Preferred Stock to be
issued and sold hereunder are referred to herein as the “A-2 Stock”), at a
purchase price of $2.70 per share.
 
(b)           Subject to the terms and conditions of this Agreement, the
Purchaser agrees to purchase at the Additional Closing (as defined below) and
the Company agrees to sell and issue to the Purchaser at the Additional Closing
740,740 shares of Series A-2 Preferred Stock (such shares of Series A-2
Preferred Stock to be issued and sold hereunder are referred to herein as the
“Additional A-2 Stock”), at a purchase price of $2.70 per share.”
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Closing; Delivery. Section 1.2 be and hereby is deleted in its
entirety and the following is inserted in lieu thereof:
 
“(a)           The purchase and sale of the A-2 Stock shall take place at the
offices of Wilmer Cutler Pickering Hale and Dorr LLP, 850 Winter Street,
Waltham, MA 02451, at 10:00 a.m. (Boston Time), on August 1, 2011, or at such
other time and place as the Company and the Purchaser mutually agree upon,
orally or in writing (which time and place are designated as the “Closing”). At
the Closing, the Company shall deliver to the Purchaser a certificate
representing the A-2 Stock being purchased thereby against payment of the
purchase price therefor by wire transfer to a bank account designated by the
Company.
 
(b)           The purchase and sale of the Additional A-2 Stock shall take place
at the offices of Wilmer Cutler Pickering Hale and Dorr LLP, 850 Winter Street,
Waltham, MA 02451, at 10:00 a.m. (Boston Time), on September [__], 2011, or at
such other time and place as the Company and the Purchaser mutually agree upon,
orally or in writing (which time and place are designated as the “Additional
Closing”). At the Additional Closing:
 
(i)         the Company and the Purchaser shall have entered into a Rescission
Agreement in the form attached hereto as Exhibit F;
 
(ii)        the Company and the Purchaser shall have entered into an AC-160
License Agreement in the form attached hereto as Exhibit A-3;
 
(iii)       the Company shall deliver to the Purchaser the unaudited balance
sheet of the Company at August 31, 2011 and the related unaudited statements of
operations and cash flows for the period ended August 31, 2011 (the “Additional
Financial Statements”) and a certificate, executed by the President of the
Company, certifying that the Additional Financial Statements fairly present in
all material respects the financial condition and operating results of the
Company as of August 31, 2011, and for the periods indicated therein, subject to
normal year-end audit adjustments;
 
(iv)      the Purchaser shall deliver to the Company a certificate, executed by
the Chief Executive Officer of the Purchaser, certifying that the (i)
representations and warranties set forth in Section 3 of the Purchase Agreement
are true and correct with respect to the purchase by the Purchaser of the
Additional A-2 Stock at, and as of, the Additional Closing and (ii) Purchaser
received a copy of the dose study data for the AC-170 product, delivered to the
Company by Ora, Inc. on August 10, 2011.
 
(v)       the Company, the Purchaser and certain other parties thereto shall
execute and deliver Amendment No. 1 to Amended Investors’ Rights Agreement in
the form attached to this Agreement as Exhibit C-1;
 
(vi)      the Company, the Purchaser and certain other parties thereto shall
execute and deliver Amendment No. 1 to Amended Right of First Refusal and
Co-Sale Agreement in the form attached to this Agreement as Exhibit D-1;
 
(vii)     the Company, the Purchaser and certain other parties thereto shall
execute and deliver Amendment No. 1 to Amended Voting Agreement in the form
attached to this Agreement as Exhibit E-1;
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(viii)   the Company shall deliver to the Purchaser the Certificate of Amendment
of Amended Certificate of Incorporation attached hereto as Exhibit B-1, which
the Company has, or before the Additional Closing will have, adopted and filed
with the Secretary of State of the State of Delaware; and
 
(ix)      the Company shall deliver to the Purchaser a certificate representing
the Additional A-2 Stock being purchased thereby against payment of the purchase
price therefor by wire transfer to a bank account designated by the Company.”
 
3.           Transfers; Successors and Assigns. The reference to “Amended Right
of First Refusal and Co-Sale Agreement” in the third sentence of Section 6.3 be
and hereby is deleted in its entirety and the following is inserted in lieu
thereof:
 
“Amended Right of First Refusal and Co-Sale Agreement, as amended and/or
restated from time to time.”
 
4.           Confidentiality. The reference to “Transaction Agreements” in the
first sentence of Section 6.14 be and hereby is deleted in its entirety and the
following is inserted in lieu thereof:
 
“this Agreement, the Amended Investors’ Rights Agreement, the Amended Right of
First Refusal and Co-Sale Agreement and the Amended Voting Agreement, each as
amended and/or restated from time to time.”
 
5.           Mediation; Dispute Resolution. The references to “Transaction
Agreements” in the first sentence of Section 6.15 be and hereby are deleted in
their entirety and the following is inserted in lieu thereof:
 
“this Agreement, the Amended Investors’ Rights Agreement, the Amended Right of
First Refusal and Co-Sale Agreement and the Amended Voting Agreement, each as
amended and/or restated from time to time.”
 
6.           EXHIBITS. The list of Exhibits be and hereby is deleted in its
entirety and the following is inserted in lieu thereof:
 
“Exhibit A-1
Form of License Agreement
 
Exhibit A-2
Form of Manufacturing Agreement
 
Exhibit A-3
Form of AC-160 License Agreement
 
Exhibit B
Form of Amended Certificate of Incorporation
 
Exhibit B-1
Form of Certificate of Amendment of Amended Certificate of Incorporation
 
Exhibit C
Form of Amended Investors’ Rights Agreement
 

 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
Exhibit C-1
Form of Amendment No. 1 to Amended Investors’ Rights Agreement
 
Exhibit D
Form of Amended Right of First Refusal and Co-Sale Agreement
 
Exhibit D-1
Form of Amendment No. 1 to Amended Right of First Refusal and Co-Sale Agreement
 
Exhibit E
Form of Amended Voting Agreement
 
Exhibit E-1
Form of Amendment No. 1 to Amended Voting Agreement
 
Exhibit F
Form of Rescission Agreement”

 
7.           Entire Agreement.  The Purchase Agreement, as amended by this
Amendment, together with the other writings referred to in the Purchase
Agreement or delivered pursuant thereto which form a part thereof, contain the
entire agreement among the parties with respect to the subject matter thereof
and amend, restate and supersede all prior and contemporaneous arrangements or
understandings with respect thereto.
 
8.           Effectiveness.  Upon the effectiveness of this Amendment, on and
after the date hereof, each reference in the Purchase Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import, and each
similar reference to the Purchase Agreement in the other documents entered into
in connection with the Purchase Agreement, shall mean and be a reference to the
Purchase Agreement, as amended hereby.  Except as specifically amended above,
the Purchase Agreement shall remain in full force and effect and is hereby
ratified and confirmed.
 
9.           Governing Law.  This Amendment and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of law.
 
10.           Counterpart Signature Pages.  This Amendment may be executed in
two or more counterparts, each of which shall be deemed to be an original, but
all of which shall be one and the same instrument.
 
[Remainder of Page Intentionally Left Blank]
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto as of
the day and year first above written.



 
COMPANY:
     
ACIEX THERAPEUTICS, INC.
     
By:  ____________________________
 
Name:  Tom Cavanagh
 
Title:    President
     
Address:  82 Flanders Road, Suite 102,
        Westborough, MA 01581
         
PURCHASER:
     
AKORN, INC.
     
By:  ____________________________
 
Name:  Raj Rai
 
Title:    Chief Executive Officer
     
Address:  1925 West Field Court,
 
        Lake Forest, IL 60045



 
Signature Page to Amendment No. 1 to Series A-2 Preferred Stock Purchase
Agreement